Citation Nr: 0423298	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  99-06 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
January 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran provided testimony in support of the current 
appeal at a hearing before a hearing officer at the RO August 
1999.  A transcript of the hearing is associated with the 
claims folders.

When the veteran's case was before the Board in August 2000, 
it was remanded for additional development.  The case was 
again remanded in June 2003.  It was returned to the Board in 
July 2004 for further appellate consideration.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.  

2.  The veteran's hepatitis C is manifested by no more than 
mild gastrointestinal disturbance.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2001); 38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7354 
(2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records indicate that he did 
not receive treatment for hepatitis while on active duty.  
However, a May 1982 record from an Army blood bank reflects 
that the veteran was permanently prohibited from giving blood 
due to hepatitis.

A May 1990 disability determination from the Social Security 
Administration indicates that disability benefits were 
awarded due to depression.  No secondary diagnosis was 
established.

The veteran was hospitalized at a VA facility in February 
1994 for cocaine dependence.  Laboratory testing was positive 
for hepatitis C virus and elevated liver enzymes.  A 
consultation to investigate the use of Interferon therapy was 
made, but it was determined that because of the veteran's 
underlying depression he would not be a good candidate for 
such therapy.

A May 1994 VA treatment record indicates that the veteran's 
liver enzymes remained elevated.  

An April 1995 discharge summary from a VA domiciliary notes 
that the veteran had been using crack cocaine and marijuana 
for several months prior to admission.  He was noted to be 
hepatitis C positive.

A VA examination was carried out in August 1996.  The 
examiner noted that laboratory studies conducted in June 1982 
indicated elevated slightly abnormal liver enzymes.  He also 
indicated that the statement from the blood bank which 
indicated hepatitis.  The veteran reported that he attempted 
to give blood at the Fort Hood blood bank but was told that 
he had tested positive for hepatitis.  The examiner noted 
that since that time, the veteran had been hospitalized 
numerous times at VA facilities for treatment of substance e 
abuse and psychiatric illness.  On physical examination, the 
veteran was well developed and well nourished.  He did not 
appear to be acutely or chronically ill.  He was very alert 
and cooperative.  Abdominal examination revealed no organs or 
masses to be palpable, and there was no significant abdominal 
tenderness.  

At his September 1997 hearing before an RO hearing officer in 
support of his claim for service connection for hepatitis, 
the veteran testified that he had felt rundown and lethargic 
during service, and that he had continued to have those 
problems since service.  He noted that he had seen a 
specialist but that therapy for his hepatitis was ruled out 
because the veteran was on various medications for his 
psychiatric illnesses.  The veteran's wife testified that the 
veteran was jaundiced in 1985.  

An August 1996 VA discharge summary does not include a 
diagnosis of hepatitis, and notes no treatment for that 
disease.

Service connection for hepatitis C, with an evaluation of 10 
percent, was granted in a November 1997 rating decision.  The 
veteran appealed that decision, arguing that his symptoms 
were worse than was reflected by the 10 percent evaluation.

A February 1999 VA discharge summary indicates that the 
veteran was hospitalized for cocaine abuse.  Hepatitis was 
not addressed during this hospitalization, although elevated 
liver enzymes were noted on laboratory testing.  

A VA mental health note dated in April 1999 indicates the 
veteran's complaints of fatigue and anxiety.  

An April 1999 treatment note from the VA interferon clinic 
indicates that the veteran had been denied Interferon in the 
past due to his extensive psychiatric history.  The provider 
noted that although the veteran had probably been infected 
with hepatitis C for more than 20 years, his laboratory tests 
showed excellent preservation of his hepatic synthetic and 
clearance functions.  He indicated that the veteran should 
continue to do well indefinitely, provided that he remained 
abstinent from alcohol.  

At his August 1999 RO hearing, the veteran testified that 
hepatitis made him feel drained and fatigued, and affected 
his ability to perform tasks around the house.  He noted that 
he had not worked since the early 1990s.  He stated that he 
had been "let go" from his most recent employment because 
of his hepatitis.  He indicated that he was not taking 
medication for his hepatitis because he was medicated for 
depression.  He denied having undergone a liver biopsy.  He 
argued that he was unemployable due to his hepatitis.  The 
veteran's wife testified that she had to do most of the work 
around the house due to the veteran's inability to perform 
household tasks and look after their children.  

A December 2000 VA treatment note indicates the veteran's 
complaint of fatigue all of the time.  

A VA examination was conducted in August 2001.  The veteran's 
history was reviewed.  The examiner noted that the veteran 
had positive laboratory reports for hepatitis C.  He 
indicated that the veteran had not had hospital admission or 
period of treatment for a condition when vomiting was a major 
symptom or sign.  The veteran endorsed frequent nausea, but 
denied significant hematemesis or melena.  He indicated that 
Interferon therapy had been considered but ruled out due to 
his use of anti-depressive medication.  He denied any 
specific treatment for hepatitis C.  He indicated that he had 
very little abdominal pain, no colic, no fever and no 
abdominal distention.  The examiner noted that although the 
veteran endorsed frequent nausea, the veteran had gained 
weight over the previous year, and that he was extremely 
muscular and athletic.  He indicated that in terms of 
symptoms, none was definite or of a nature which would be 
amenable to calibration in a medical history.  The veteran 
did endorse fatigue.  The examiner, however, stated that 
there was no weakness.  On physical examination, the 
veteran's skin was normal.  Abdominal examination was 
entirely negative, with nonpalpable liver, spleen or any 
abnormal mass.  The veteran exhibited no pain or abdominal 
tenderness, nor was wasting evident.  The examiner indicated 
that the veteran had no active symptomatology that would lead 
to an active treatment program.  He noted that the veteran 
had a clinical diagnosis of hepatitis C but had received no 
treatment for it.  He stated that although the veteran 
reported fatigue and nausea, neither was perfectly obvious 
and subject to question.

II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
inform the claimant to submit any pertinent evidence in the 
claimant's possession.

In this case, the initial agency of original jurisdiction 
(AOJ) (RO) decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  The United States Court of 
Appeals for Veterans Claims (Court) recently withdrew its 
opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I") and issued another decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
("Pelegrini II") in its stead.  

Pelegrini II held, in part, that when a VCAA notice, as 
required by 38 U.S.C. § 5103(a), was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with section 
5103(a), 3.159(b)(1) because an initial AOJ adjudication had 
already occurred.  Pelegrini II, slip op. at 14-15.  Instead, 
the appellant had the right to subsequent VCAA content-
complying notice and proper VA process.  Id.  

In the present case, the veteran's substantially complete 
application for service connection was submitted in February 
1995.  Thereafter, a November 1997 rating decision granted 
the claim and assigned a 10 percent evaluation.  The veteran 
appealed from that decision.  

Only after that rating action was promulgated did the RO, in 
April 2001 and August 2003, provide notice to the claimant 
regarding what information and evidence were necessary to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence would be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertained to the claim.  

The Board also observes that the veteran was advised, via a 
February 1999 Statement of the Case and Supplemental 
Statements of the Case in October 1999, November 2001and 
December 2003, of the information and evidence necessary to 
substantiate his claim.  

The veteran was also advised of the evidence necessary to 
substantiate his claim via the Board's August 2000 and June 
2003 remands.  .  

The letters sent to the veteran advised him of the evidence 
necessary to substantiate his claim.  The letters informed 
the veteran that VA would obtain VA records and that private 
records would be sought if the veteran supplied adequate 
information for each non-VA physician identified.  

The Board concludes that the content of the notice provided 
to the veteran fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran.  There is no indication or reason to believe that the 
outcome would have been different had the claim not been 
previously adjudicated.  Neither the veteran nor his 
representative has requested that this case, which has been 
pending for many years, be remanded for further consideration 
by the RO.  In the Board's opinion, the veteran was afforded 
proper VA process following compliance with the notice 
requirements of the VCAA and the implementing regulations, and 
a remand for further consideration by the RO would only 
further delay resolution of the appeal with no benefit flowing 
to the veteran.

The Board also notes that all pertinent medical records have 
been obtained and the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
evidence.  Therefore, the Board is also satisfied that the RO 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations.     

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2003).  

The record reflects that the veteran's hepatitis C is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7345.

During the pendency of this appeal, the criteria for rating 
hepatitis were revised, effective July 2, 2001.  See 66 Fed. 
Reg. 29,486-29,489.

The criteria for evaluation of infectious hepatitis at 38 
C.F.R. § 4.114, Diagnostic Code 7345, in effect prior to July 
2, 2001, provided that a 60 percent evaluation is warranted 
for infectious hepatitis with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue and mental depression.  A 30 percent evaluation was 
warranted for minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  A 10 percent evaluation was warranted 
for demonstrable liver damage with mild gastrointestinal 
disturbance.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2000).

Note 1 following Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, will be 
evaluated under an appropriate diagnostic code, but the same 
signs and symptoms should not be used as the basis for 
evaluations under Diagnostic Code 7345 and a diagnostic code 
for sequelae.  38 C.F.R. § 4.114 (2000).

Note 2 following Diagnostic Code 7345 provides that a period 
of "incapacitating symptoms" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician. 38 C.F.R. § 4.114 (2000).

Under the new criteria, a 10 percent evaluation is applicable 
where hepatitis C is productive of intermittent fatigue, 
malaise, and anorexia, or where there are incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia and right upper quadrant pain, 
having a total duration of at least one week, but less than 
two weeks during the previous 12 month period.  Hepatitis C 
with daily fatigue, malaise, and anorexia, requiring dietary 
restriction or continuous medication, or for incapacitating 
episodes with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain, having a total duration of at least two weeks, but less 
than four weeks, during the past 12-month period warrants a 
20 percent evaluation.  A 40 percent evaluation is in order 
in cases of daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or for incapacitating episodes 
with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain, having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2003).

On review of the evidence of record, the Board concludes that 
an evaluation in excess of 10 percent is not warranted.  In 
this regard the Board notes that there is no medical evidence 
of cirrhosis, malignancy of the liver or of any liver damage.  
The recent VA examination yielded only complaints of nausea 
and fatigue, and the examiner indicated that those complaints 
were questionable and not capable of calibration.  Although 
the veteran's claims folder contains voluminous evidence of 
VA treatment, such treatment was predominantly for substance 
abuse and psychiatric illness.  There is no evidence that the 
veteran has received treatment for his hepatitis.  The August 
2001 VA examiner pointed out that hepatitis C had never been 
a clinical diagnosis.  Moreover, an April 1999 VA treatment 
note indicates that the veteran's laboratory tests revealed 
excellent preservation of hepatic synthetic and clearance 
functions and that the veteran should continue to do well 
indefinitely.  In sum, if there are any symptoms of hepatitis 
C, they are not in excess of the mild gastrointestinal 
disturbance contemplated by the assigned evaluation.  
Accordingly, a higher rating is not for application.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for the disability.  
Moreover, there is no objective evidence of any significant 
functional impairment due to the disability.  There simply is 
no indication in the record that the average industrial 
impairment resulting from the disability is in excess of that 
contemplated by the assigned evaluation.  Therefore, the 
Board has concluded that referral of the case for extra-
schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



